PER CURIAM.
This appeal is by the plaintiffs, Phipps, from a final judgment for the defendants below. The case was submitted to the trial court on a written stipulation of facts.
The findings of the trial judge in the final judgment were based on depositions and a stipulation of facts and not on live testimony. The presumption of correctness which usually attends a final judgment is therefore weak. See West Shore Restaurant Corp. v. Turk, Fla.1958, *599101 So.2d 123; L & S Enterprises, Inc. v. Miami Tile & Terrazzo, Inc., Fla.App. 1963, 148 So.2d 299. Nevertheless, the judgment appealed having been a final judgment, a presumption of correctness remains present and the appellants have the burden of showing error. Fla.Jur. Appeals § 316.
The findings and final judgments of the trial court have not been shown to be erroneous and they are, therefore, affirmed. See Pushee v. Johnson, 123 Fla. 305, 166 So. 847, 105 A.L.R. 789 (1936); Mason v. Cunningham, 111 Fla. 200, 149 So. 331 (1933); Shaffran v. Holness, Fla.App.1958, 102 So.2d 35; and West v. Equitable Mortg. Co., 112 Ga. 377, 37 S.E. 357 (1900).
The appellee has appealed from, and cross-assigned as error the failure of the trial court to award attorneys’ fees to its counsel. No error has been clearly demonstrated in this regard. The final judgment is, therefore,
Affirmed.